 



Exhibit 10.1



(DICK’S SPORTING GOODS LOGO) [j1737901j1699548.gif]



  November 22, 2005

Ms. Gwen Manto
675 Dunbarton Drive
Barrington, IL 60010

Dear Gwen:

I am pleased to confirm our offer of employment for the position of Executive
Vice President & Chief Merchandising Officer reporting to Ed Stack, Chairman &
CEO with a targeted start date to be determined. The position is located in our
Corporate Headquarters in Pittsburgh, PA. The details of our offer are as
follows:

You will receive a gross annual salary of $600,000 paid biweekly in the amount
of $23,076.93. You are eligible to participate in Dick’s Sporting Goods’
discretionary management bonus plan. Any bonus would be paid in first quarter
2007. The range of participation is 0% to 150% of salary with a target of 75%.
In addition, you will receive a signing bonus in two installments. The first
installment of $100,000 will be paid immediately after the start of employment.
The second installment of $285,000 will be paid on or about February 15, 2006.
If you voluntarily terminate your employment within one-year of your employment
date, you will be required to pay back the $385,000 to the Company.

In order to cover the unvested Restricted Stock Units that you will forfeit, we
will pay the actual value of 5,000 units of Sears Holding to you on or about
February 15, 2006. We will then pay to you the value of 3,000 units at the
actual value of Sears Holding, with a minimum value of $60 per unit and a
maximum value of $150 per unit on or about February 15, 2007.

You will receive an initial stock option grant of 75,000 shares, cliff vested at
three (3) years from date of employment. You will also be eligible to
participate thereafter annually at a grant level established by the Board of
Directors. All grants are subject to approval by the Board of Directors.

As a full-time salaried associate, you are eligible to participate in the full
range of benefits, including health and welfare plans, medical and dental, life
and disability insurance as well as a 401K plan. A summary benefits brochure is
included with this letter and a more detailed explanation of our benefits will
be provided during corporate orientation on your first day. Dick’s will also
provide you with relocation benefits in accordance with our relocation policy. A
copy of the relocation policy is enclosed.

This offer is contingent upon a satisfactory background check and your review
and acceptance of our Non Compete Agreement for New Employees and Policy on
Insider Trading. These documents are enclosed and will need to be executed and
forwarded to my attention prior to your start date.





--------------------------------------------------------------------------------



 



Gwen, we believe that you are capable of making an outstanding contribution to
our company and that we can offer you a challenging and rewarding career at
Dick’s. I hope you will favorably consider this offer and decide to join us here
at Dick’s Sporting Goods. Please contact me if you have any questions.

            Sincerely,
      /s/ Edward W. Stack       Edward W. Stack      Chairman & CEO      
/s/ Gwen Manto   Gwen Manto        Date of Acceptance:   November 28, 2005   
     

2